Citation Nr: 0823935	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-30 116	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for psychiatric 
disability.

3.  Entitlement to service connection for bilateral foot 
disorders, also claimed as bilateral leg disorders.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to an increased rating for left shoulder 
disability, currently evaluated as 20 percent disabling.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from February 1984 to 
October 1989.

In a February 2002 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC 
denied entitlement to a TDIU.  The veteran appealed this 
decision to the Board of Veterans' Appeals (Board).  
Jurisdiction over the case was transferred to the RO in 
Roanoke, Virginia in September 2003.

In a June 2005 rating decision, the Roanoke RO denied an 
increased rating for left shoulder disability.  The veteran 
appealed that rating action to the Board.

In an August 2006 rating decision, the Roanoke RO denied 
service connection for psychiatric, low back, bilateral knee 
and bilateral foot disorders.   The veteran appealed that 
rating action to the Board.

The veteran testified before the undersigned at a hearing 
held at the RO in February 2008. 

The Board has advanced this case on the docket by reason of 
financial hardship.  See 38 U.S.C.A. § 7101 (West 2002); 38 
C.F.R. § 20.900(c) (2007).
 
The issues of entitlement to service connection for 
psychiatric and bilateral knee disorders are addressed in the 
instant action.  The remaining issues listed on the title 
page are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a right or left knee 
disability.

2.  A chronic psychiatric disorder was not present in 
service; psychiatric disability did not originate during the 
veteran's period of service, and is not otherwise related to 
that period of service.


CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  Psychiatric disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.384 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with the 
contemplated preadjudicatory notice in December 2003, 
November 2005 and April 2006 communications.  A March 2006 
communication provided him with notice concerning the initial 
disability rating and effective date to be assigned in the 
event service connection was granted for his claimed 
disorders.  His psychiatric and bilateral knee disorder 
claims were thereafter adjudicated in August 2006.

The veteran arguably has raised the issue of secondary 
service connection for his knee claim, in that at his recent 
hearing, he argued that arthritis from the left shoulder 
migrated to the knees.  VA has not provided him with the 
citation to 38 C.F.R. § 3.310 in this case.  VA has advised 
him, however, that at a minimum, a grant of service 
connection requires that there be a current disability.  He 
is fully aware that evidence demonstrating such a present 
disability must be submitted to substantiate a service 
connection claim.  As will be discussed in further detail 
below, there is no competent and credible evidence of a 
current right or left knee disorder on which to base a grant 
of service connection, regardless of the theory of 
entitlement.  The Board consequently finds that the veteran 
has not been prejudiced by the lack of notice concerning 
38 C.F.R. § 3.310.
 
Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In this regard the Board notes that the 
veteran's service medical records are clearly incomplete.  
The veteran alleges that if those records were complete, they 
would document a period of hospitalization in service for 
psychiatric problems, and would also document bilateral knee 
problems.  

The record shows that the National Personnel Records Center 
(NPRC) in October 1996 forwarded the service medical records 
for the veteran in its possession to VA.  In March 1998, the 
NPRC informed VA that no additional service records for the 
veteran were available.  In September 2005, the NPRC 
discovered and forwarded to VA the limited number of service 
medical records for the veteran preserved on microfiche.  In 
October 2005, the NPRC informed the veteran that all 
available service medical records were in the possession of 
VA.  In October 2006, the NPRC also indicated that the 
inpatient records referenced by the veteran (presumably those 
pertaining to his alleged treatment for psychiatric problems) 
would also be in VA's possession.

The veteran was notified that his service medical records 
were incomplete, and invited on a number of occasions to 
provide any such records in his possession.  In July 2005, he 
informed VA that he did not possess any of his service 
medical records.  In September 2006, the veteran informed VA 
that he had "just found" a sick call slip referencing his 
knee problems.  Shortly thereafter he discovered another sick 
slip not previously of record.  In May and August 2007, the 
RO requested information from him concerning the facility 
which generated the sick slips, and requested that he submit 
any original service medical records in his possession.

In light of the above, the Board concludes that further 
efforts to obtain service medical records for the veteran 
would be futile.  The NPRC has indicated that all available 
service medical records, including inpatient treatment 
reports, were forwarded to VA, and the veteran's service 
department has indicated that it possesses no service medical 
records for the veteran.  Although it is unclear whether the 
veteran has submitted all service medical records in his 
possession, what is clear is that he has been advised on 
numerous occasions to do so.  The Board is unaware of any 
additional source from which to obtain the veteran's service 
medical records.  For these reasons, the Board finds that VA 
has complied to the extent possible with its duty to assist 
the veteran in obtaining service medical records.

The veteran has identified several private physicians who 
have treated him for his claimed disorders.  The record shows 
that VA has attempted to contact the referenced sources, to 
no avail.  The veteran determined that Dr. V. Radu retired 
and only had one record for the veteran (which the veteran 
has submitted).  Drs. R. Purucker and W. Huschke responded to 
VA's request for records with the notation of "no money, no 
ink;" the RO informed the veteran that those physicians 
essentially were requesting payment before providing any 
medical records.  The veteran was informed of this and 
advised that it was his responsibility to obtain any records 
from that source.  In light of the above, the Board finds 
that VA's duty to assist the veteran in obtaining private 
records has been fulfilled.

The veteran has not been examined by VA in connection with 
his psychiatric or bilateral knee disorder claims.  VA is 
required to provide a VA medical examination in service 
connection claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

As to the bilateral knee disorder claim, there is no 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability.  The records on file do 
not show a medical diagnosis of a right or left knee 
disorder.  Although the veteran himself reports experiencing 
bilateral knee pain and swelling, clinical examination has 
not corroborated his complaints, rendering his account of 
knee symptoms incredible.  Accordingly, the Board finds that 
a VA examination of the right and/or left knee is not 
warranted.

With respect to psychiatric disability, although the record 
contains current diagnoses of psychiatric disorders, there is 
no credible evidence suggesting a link between any current 
psychiatric disorder and service.  In this regard, the Board 
has taken into account the veteran's assertions concerning 
psychiatric hospitalization in service.  Unfortunately, none 
of the available service medical records corroborate that 
account.  Moreover, the Mental Status Evaluation given in 
connection with the veteran's discharge for the commission of 
a serious offense specifically noted the absence of any 
psychiatric impairment.  Most importantly, the report of his 
actual examination for discharge is silent for any complaints 
or finding of psychiatric impairment.  Of particular 
importance in assessing the credibility of the veteran's 
account is the absence of any mention by him of psychiatric 
hospitalization on the part of the form for reporting such 
periods of hospitalization.  He also at that time denied a 
history of treatment for mental problems.
 
Equally as important in assessing the credibility of the 
veteran's account of psychiatric symptoms in service and 
thereafter is the complete lack of any reference to such 
symptoms in any communication to VA or in any medical record 
on file until 2002.  He did not mention any psychiatric 
problems when he filed his initial claim for VA benefits in 
August 1996.  In fact, he first referenced psychiatric 
problems in 2005.  The earliest medical records documenting 
complaints or findings of psychiatric impairment are dated in 
2002, and those records (namely, Dr. Washeim's statement) 
refer to 2001 as the earliest date of onset of psychiatric 
disability.  Although the medical records do record the 
veteran's assertion of psychiatric symptoms since the age of 
12, with hospitalization during service, none of his treating 
clinicians addressed the onset or etiology of any psychiatric 
disorder.  See generally, Leshore v. Brown, 8 Vet. App. 406 
(1995).  

The Board finds that although the veteran is competent to 
discuss psychiatric symptoms experienced in service and 
thereafter, his account in this case of experiencing such 
symptoms lacks credibility.  His account is incredible given 
the available service medical records which show a normal 
psychiatric condition at discharge with no report by the 
veteran of psychiatric complaints in service, when coupled 
with the lack of any post-service treatment or reference to 
psychiatric symptoms until more than a decade after service.  
In the absence of credible evidence of psychiatric problems 
in service or until more than 10 years after service, or of 
any other credible indication of a relationship to service, 
the Board finds that a VA examination or opinion is not 
warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service incurrence of psychosis during peacetime 
service after December 31, 1946, may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 
3.310(a).  Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen, supra.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially codifies Allen, and 
includes language requiring that a baseline level of severity 
of the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation. 

The term "psychosis" means any of the following disorders 
listed in Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Text Revision, of the American 
Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic 
Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due 
to General Medical Condition; (d) Psychotic Disorder Not 
Otherwise Specified; (e) Schizoaffective Disorder; (f) 
Schizophrenia; (g) Schizophreniform Disorder; (h) Shared 
Psychotic Disorder; and (i) Substance-Induced Psychotic 
Disorder.  38 C.F.R. § 3.384 (2007).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

In this case, the veteran's service medical records are 
incomplete.  In light of this, the Board's analysis will be 
undertaken with the heightened obligation set forth in Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992), and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

A.  Bilateral knee disability

The veteran's available service medical records (except for 
the sick slip, described below) are silent for any reference 
to knee complaints, finding or diagnosis.  On his examination 
for discharge, he denied any current or past history of knee 
problems; he did report a history of swollen or painful 
joints, but only mentioned his left shoulder problems.  He 
also reported a history of leg cramps.  Physical examination 
did not identify any knee abnormalities.

On a June 1989 Sick Slip submitted by the veteran, the 
referring clinician stated, under "remarks" that the 
veteran presented for "Left shoulder" and "Left knee."  
The examining physician only provided findings regarding the 
left shoulder.

VA and private treatment records for October 2002 to April 
2007 show that at various points beginning in 2002, the 
veteran reported bilateral leg pain radiating from his lower 
back; the records do not contain any pertinent findings or 
diagnoses regarding the knees in particular.

In statements beginning in September 2003, the veteran 
reports that he first noticed knee problems in 1999 in 
connection with his left shoulder complaints.  He also 
indicated that had experienced knee problems during service.

On file are records from the Social Security Administration 
(SSA) which note the presence of leg problems in connection 
with low back problems and the veteran's allegations of 
frostbite, but which do not refer to a right or left knee 
disorder.

VA Vocational Rehabilitation records indicate that when 
counseled in May 2003, the veteran reported knee problems.

At his February 2008 hearing, the veteran testified that he 
injured his knees through the normal rigors of service, such 
as crawling and marching.  He indicated that he was treated 
for knee problems in service, and sought treatment for those 
difficulties shortly after service.  He testified that a 
private physician had linked his knee problems to service.  
The veteran denied being diagnosed with knee arthritis, but 
believed that the knees were arthritic, and that the 
arthritis originated from the left shoulder disorder.

Although the veteran presented on one documented occasion in 
service for left knee complaints, the treating clinician did 
not provide any findings with respect to the knee, and no 
complaints, finding or diagnosis of right or left knee 
disability were noted at his discharge examination.  

More importantly, there is no competent postservice evidence 
of a right or left knee disorder.  The medical records on 
file, though showing complaints of peripheral neuropathy 
extending from the foot to the knee, notably do not refer to 
an actual right or left knee pathology or disability.  
Although the veteran himself believes he has a right and left 
knee disorder (namely, arthritis), in the Board's opinion a 
knee disorder of the type claimed by the veteran is not the 
type of medical condition susceptible to lay diagnosis.  See 
generally, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) (whether lay evidence is competent and sufficient 
in a particular case is a fact issue to be addressed by the 
Board).

In short, there is no competent post-service evidence of a 
right or left knee disorder.  In the absence of such evidence 
of the existence of right or left knee disability, the claim 
must be denied.

B.  Psychiatric disability

The available service medical records include a September 
1989 Report of Mental Status Evaluation conducted in 
connection with the decision to discharge the veteran.  The 
mental status findings were normal.  The examiner concluded 
that the veteran had no mental disorder warranting 
disposition through medical channels.  The report of the 
veteran's discharge examination notes that he denied symptoms 
including frequent trouble sleeping, depression, excessive 
worry, or nervous trouble of any sort.  He also denied ever 
being treated for a mental condition.  His only reported 
service hospitalization was for left shoulder problems.  
Psychiatric examination revealed no abnormalities.
 
Service personnel records show that the veteran received a 
general discharge for misconduct, described as commission of 
a serious offense.

On his original claim for VA benefits in August 1996, the 
veteran did not mention any psychiatric problems or 
condition.  He first mentioned psychiatric problems to VA in 
June 2005, at which time he reported experiencing sleeping 
problems and depression.  He thereafter maintained that his 
mental problems began in service and had resulted in 
hospitalization during service.

VA and private treatment records for October 2002 to April 
2008 show that the veteran was seen in 2006 with reports of 
depression and auditory hallucinations since the age of 12.  
He reported that he was hospitalized in Germany on one 
occasion for suicidal ideations and was diagnosed at that 
time with schizophrenia.  The veteran's current diagnoses 
include psychotic disorder not otherwise specified and 
shizoaffective disorder.

In a statement received in July 2005, Dr. H. Washeim 
indicated that the veteran presented on one occasion in 
November 2001 for trouble thinking and perception problems.

Records from the SSA show that the veteran was considered to 
have a schizoaffective disorder versus a psychotic disorder, 
as well as depression.  At a March 2007 SSA examination, the 
veteran reported experiencing psychiatric problems since the 
age of 12, with his first major "break" in 1989; at that 
time, he required hospitalization.

VA Vocational Rehabilitation records indicate that when 
counseled in November 2001, he reported depression and 
appeared to the psychologist to require psychiatric 
counseling.  When counseled in May 2003, he denied serious 
problems with depression.

At his February 2008 hearing, the veteran testified that he 
was hospitalized for one month in service for psychiatric 
problems caused by situational stress; he stated that he was 
diagnosed with schizophrenia.  He further testified that he 
sought treatment for psychiatric problems one year after 
service, and that a private physician had linked his disorder 
to service.

Although the veteran contends that he experienced psychiatric 
symptoms in service leading to a prolonged period of 
hospitalization for schizophrenia, the Board finds his 
account to lack credibility.  Of particular importance in 
this regard is his denial, when examined for discharge, of 
any history of treatment for a mental condition.  The Board 
also points out that the examination report itself does not 
note any history of psychiatric hospitalization, despite the 
veteran's contention that he was hospitalized for a prolonged 
period for a serious mental disorder.  Nor did two 
psychiatric examinations at service discharge disclose any 
pertinent complaints or findings.  For the above reasons, the 
Board finds that the veteran's account of psychiatric 
symptoms and treatment in service are sufficiently 
contradicted by other evidence of record as to render his 
account incredible.

The Board also finds his account of continuity of psychiatric 
symptomatology after service to lack credibility.  Despite 
contending that he was treated for psychiatric impairment one 
year after service, with continued symptoms at least since 
that time, he did not mention any psychiatric impairment to 
VA when filing his August 1996 claim, and in fact first 
informed VA of such impairment in 2005.  The medical records 
on file are themselves silent for any reference to 
psychiatric impairment until at least 2002, although Dr. 
Washeim arguably noted symptoms in 2001.  The Board finds 
this pronounced gap of more than 10 years between service and 
documented psychiatric complaints to undercut the credibility 
of the veteran's current contention that he was experiencing 
psychiatric symptoms since service.  

In short, there is no competent and credible evidence of any 
psychiatric condition in service or until more than a decade 
after service.  Nor is there any competent or credible 
evidence suggesting a relationship of the current psychiatric 
disability to service.  None of his treating physicians have 
linked the disorder to service.  Although the medical records 
do record his assertions concerning psychiatric 
hospitalization in service as well as symptoms since that 
time, those medical records do not otherwise address the 
etiology of any psychiatric disorder.  Unenhanced reports of 
history transcribed by a medical examiner do not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  Moreover, although the veteran contends that a 
physician has linked his psychiatric disorder to service, the 
veteran's account of what health care providers purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Compare Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

To the extent the veteran himself concludes that his 
psychiatric disorder is related to service or was present 
within one year of his discharge therefrom, as a layperson, 
his opinions concerning medical etiology are not competent 
evidence.  See Espiritu, supra.

In sum, the preponderance of the evidence shows that the 
veteran's psychiatric disability did not originate in service 
or within one year of discharge therefrom, and is not 
otherwise etiologically related to service.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  The claim is denied.


ORDER

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for psychiatric disability 
is denied.


REMAND

Following the veteran's hearing before the undersigned, 
additional evidence was received in April 2008, consisting of 
a statement by Dr. M. Lutz to the effect that the veteran's 
left shoulder recently "gave out" while lifting something.  
This in turn led him to turn his body in a manner resulting 
in radiating lower back pain.  Dr. Lutz's statement was not 
accompanied by a waiver of initial RO consideration of the 
evidence.  Although the representative in May 2008 submitted 
additional evidence along with a waiver of initial RO 
consideration, that waiver was limited to the May 2008 
evidence.  

Inasmuch as Dr. Lutz's statement pertains to current symptoms 
of the service-connected left shoulder disorder, and also 
suggests a possible etiology for a portion of the lower back 
disorder for which service connection is sought, the Board 
finds that remand of those two issues is required.  See 
38 C.F.R. § 20.1304 (2007).

The Board also finds, given the suggestion by Dr. Lutz that 
the left shoulder disorder might have aggravated the 
veteran's lower back disorder, that a VA examination 
addressing the etiology of the low back disability is 
warranted.  See generally, McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With respect to the claimed bilateral foot disorder, the 
veteran contends that he experienced frostbite in service 
which has led to bilateral foot and leg symptoms such as 
swelling.  

The available service medical records show that at his 
discharge examination, he reported a history of foot trouble.  
Records from the SSA on file indicate that the medical 
evidence before it supported the presence of neuropathy 
affecting the lower extremities consistent with frostbite.  
VA treatment records on file show that in 2006, the veteran 
was diagnosed with peripheral neuropathy extending from his 
feet to his knees due to past frostbite injury.  Curiously, 
clinical examination of the feet was normal, and 
electrodiagnostic studies in February 2006 revealed the 
absence of peripheral neuropathy.  The record shows that the 
veteran has not been examined to determine etiology of any 
foot/leg disorder.

Given the report of foot trouble in service and the current 
diagnosis of peripheral neuropathy affecting the feet and 
legs felt by his treating physicians to have been caused by 
frostbite, the Board is of the opinion that a VA examination 
of the veteran is warranted.

The veteran also contends that his service-connected disorder 
renders him unable to obtain or retain substantially gainful 
employment.  Given that the Board is remanding the left 
shoulder claim, the Board will defer consideration of the 
TDIU claim at this time.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the 
claims remaining on appeal.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the extent and severity of 
the veteran's left shoulder disability; 
and the nature, extent and etiology of 
the veteran's low back disability.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be conducted, and all findings 
should be reported in detail.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare- 
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
physician should so state.

With respect to the veteran's low back 
disorder, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disability is etiologically 
related to service or was present within 
one year of the veteran's discharge 
therefrom, or was caused or chronically 
worsened by the service-connected left 
shoulder disorder.
 
The examiner should also provide an 
opinion as to the impact of the left 
shoulder disorder on the veteran's 
employment, to include whether it renders 
the veteran unemployable.  The rationale 
for all opinions expressed should be 
explained.  The veteran's claims files 
must be made available to the examiner.  

4.  The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of the veteran's bilateral foot 
disability.  All indicated studies should 
be conducted, and all findings should be 
reported in detail.  With respect to any 
right and/or left foot disorder 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disability is etiologically 
related to service (including to any 
frostbite injury) or was caused or 
chronically worsened by the service-
connected left shoulder disorder.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims files must be made available to 
the examiner.  

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, which must include 
citation to the versions of 38 C.F.R. 
§ 3.310 in effect immediately prior to, 
and as of October 10, 2006, and provide 
the appellant and his representative an 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


